Citation Nr: 0832547	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-40 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 30 percent for 
asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1999 to October 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for left knee and respiratory 
disabilities, each rated 10 percent, effective October 12, 
2003 (the day after discharge from active duty).  A September 
2004 rating decision increased the rating for asthmatic 
bronchitis to 30 percent, also effective October 12, 2003.  
In May and July 2008, the Board received additional pertinent 
evidence.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on her part is required.


REMAND

In an April 2008 statement, the veteran reported that she was 
scheduled for left knee arthroscopy on April 18, 2008.  She 
also indicated that the dosage of her medication for knee 
pain (which includes narcotic medication) had been increased 
because the previous dosage was inadequate to relieve the 
pain.  Regarding her respiratory disability, she asserted 
that her respiratory symptoms had increased in severity, 
specifically, she that she now had frequent episodes of 
shortness of breath, wheezing, and chest tightness.  She 
indicated that her symptoms required frequent use of 
inhalers, and that the dosage, likewise, was increased.  
Evidence received in July 2008, includes postoperative 
discharge instructions and a prescription for physical 
therapy for left knee disability.  The veteran's allegations 
and the additional evidence submitted suggest that the 
evidentiary record presents an incomplete picture of the 
current status of the disabilities at issue.  Accordingly VA 
examinations are necessary.

The most recent VA treatment records associated with the 
claims file are dated in January 2007 (There are also reports 
of September 2007 VA examinations.).  The veteran has 
identified subsequent VA treatment.  Such records are 
constructively of record, and must be secured.  Notably, the 
veteran also completed (dated June 4, 2008) a VA Form 21-4142 
for release of records from Dr. D. R. and the Sports and 
Spine Rehabilitation.

It is noteworthy that, as this appeal is from the initial 
ratings assigned with the award of service connection, staged 
ratings are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of 
treatment/evaluation she has received for 
left knee and respiratory disability since 
January 2007.  The RO should secure copies 
of the complete records of such treatment 
and evaluations.  The records secured must 
specifically include any VA treatment 
records, records pertaining to her April 
2008 surgery (and rehabilitation post-
surgery), and records from Dr. D. R. and 
from Sports and Spine rehabilitation.  
(Notably, the veteran signed a release for 
the latter two sources of treatment on 
June 4, 2008; if the time period 
encompassed has lapsed, she may complete 
another release form.).

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected left knee disability.  The 
examiner must review the veteran's claims 
folder in conjunction with the 
examination.  All clinical findings should 
be reported in detail.  The findings 
should include range of motion studies, to 
include any limitations due to pain.  The 
examiner should also note whether there is 
any subluxation or instability and, if so, 
the degree of such.  

3.  The RO should also arrange for a 
respiratory disorders examination of the 
veteran (with pulmonary function studies) 
to determine the current severity of her 
asthmatic bronchitis.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All findings, and associated 
functional restrictions should be 
describes in detail.  The examiner should 
explain the rationale for any opinions 
given.   

4.  The RO should then readjudicate the 
claims (to include consideration of the 
inextricably intertwined issue of whether 
a temporary total rating under 38 C.F.R. 
§ 4.30 may be warranted for a period of 
time following April 2008 knee surgery).  
If either claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

